Citation Nr: 0721211	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  01-05 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for back injury.

2.  Entitlement to service connection for neck injury.

3.  Entitlement to service connection for nose injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel



INTRODUCTION

The veteran had active service from August 1959 to August 
1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In September 2003 and April 2006 the Board remanded the case 
for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  

This case has been remanded twice for further development.  
In September 2003 the case was remanded for the RO to request 
service records for the veteran.  Specifically the remand 
stated that:

The appellant had active duty in the United 
States Army from August 1959 to August 1961.  He 
was assigned to Headquarters Co., 7th Inf. Div., 
80th Artillery, and Headquarters Battery, 6th 
How. Bn., 8th Artillery.  The veteran states that 
he suffered the following disabilities or 
injuries while in service: back injury, neck 
injury, and nose injury.  Contact the National 
Personnel Records Center (NPRC), or any other 
appropriate agency, and obtain the following 
service records: Surgeon General's Office 
records, Sick Reports (from August 1960 to 
November 1960, from November 1960 to February 
1961, from February 1961 to May 1961 and from May 
1961 to August 1961).  If no service records can 
be found, or if they have been destroyed, ask for 
specific confirmation of that fact.

The RO made several requests for records search by the NPRC, 
however, in April 2006 the Board found that the responses 
and/or searches were incomplete, and that the NPRC did not 
give the requested information.  Therefore, the Board found 
that there had been a Stegall violation and once again 
remanded the case for further development consistent with the 
September 2003 remand.

Unfortunately, the Board finds that this case needs to be 
remanded one more time as the orders of the prior two remands 
have not been fully complied with.  

The record reveals that in April 2004 the RO requested that 
the NPRC provide Surgeon General Office (SGO) records and 
Sick Reports from August 1960 to November 1960; from November 
1960 to February 1961 from February 1961 and from May 1961 
and August 1961.  It was noted in the request that the 
veteran was assigned to Headquarters Battery, 6t How. Bn., 
8th Artillery and that he stated he suffered from a back 
injury, a neck injury and a nose injury.  The NPRC responded 
that SGOs were not a matter of record.  

In November 2004 the RO requested the NPRC provide Morning 
Reports of HQCO 7th Inf. Div. 8th Artillery from August 1960 
to November 1960 containing remarks regarding neck, back and 
nose injuries.  In response to the request the NPRC sent a 
Morning Report of August 1960 which listed the veteran's 
name.

In May 2005 the RO requested the NPRC provide active duty 
clinical records for nose, back and neck injuries from 
February 1961 to May 1961.  The response was that the 
allegation had been investigated and a search was conducted 
at 15th Med. Bn. for 1961, but no records were located.  

In August 2006 the RO requested that the NPRC furnish any SGO 
records.  The NPRC responded that there were no SGO's for the 
veteran.

The Board considers the August 2006 request for any SGOs and 
response to be a partial compliance of the prior remands.  
However, while clinical inpatient records and morning records 
have been previously requested, there are no requests of 
record for Sick Reports as ordered by the Board in the prior 
remands.  

Accordingly, the case is REMANDED for the following action:

The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and obtain the 
following service records: Sick Reports 
(from August 1960 to November 1960, from 
November 1960 to February 1961, from 
February 1961 to May 1961 and from May 
1961 to August 1961) for Headquarters Co., 
7th Inf. Div., 80th Artillery, and 
Headquarters Battery, 6th How. Bn., 8th 
Artillery which may contain any 
information regarding any neck, back or 
nose injuries of the veteran.  If no 
service records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



